Citation Nr: 9900477	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  96-22 434 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a chronic pulmonary 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from November 1990 to 
June 1991, with 14 years and 8 months of service in the Army 
National Guard.


REMAND

The appellant contends that a chronic pulmonary disorder had 
its onset during her period of active duty.  She argues that 
she developed an upper respiratory disorder after serving in 
Saudi Arabia which has been diagnosed as chronic bronchitis.  
Review of the record reveals that the appellant was seen 
while on active duty in December 1990 and March 1991 for 
upper respiratory complaints.  In December 1990, the 
assessment was cold/flu.  In March 1991, the assessment 
was Laryngitis/sinusitis and medications were provided.  On 
service separation examination in April 1991, the appellant 
reported complaints of an upper respiratory infection and 
chest congestion since March 1991.  On physical examination 
there were a few scattered rales and a chronic productive 
cough.  It was noted that the appellant was taking medication 
for her lung complaints.

On VA examination in September 1991, there were no pulmonary 
related complaints and the respiratory system was considered 
to be normal.  The next evidence of treatment was dated in 
August 1994, which noted that the appellant was seen for 
complaints of coughing with production and chest congestion 
for approximately 3 days.  The assessment was viral 
bronchitis and medications were provided.

On Persian Gulf examination in November 1994, the appellant 
reported complaints of chronic or frequent colds and 
sinusitis; however, on physical examination her lungs, chest 
and sinuses were again found to be normal.  Pulmonary 
function studies were completed and were considered to 
reflect the presence of a mild restrictive impairment.  
However, it was further noted that the appellant demonstrated 
poor effort during the testing.  Subsequent reports, 
including those dated in March 1997, document the presence of 
chronic bronchitis.  Unfortunately, these reports provide no 
comment regarding the etiology of the appellants chronic 
bronchitis.

The appellant, through her representative in September 1998, 
has argued that based upon the above evidence, the appellant 
should be entitled to a VA pulmonary examination in an effort 
to determine the etiology of her pulmonary disorder.  After 
careful review of the record, the Board believes that 
additional development would be helpful in this case.  
Specifically, efforts to obtain any records available for the 
time period from 1991 to 1994 are considered to be necessary 
to adequately address the issue of continuity of the 
appellants respiratory symptomatology.  Furthermore, in view 
of the evidence of record which suggests the presence of a 
pulmonary disorder during service and which documents the 
presence of chronic bronchitis in March 1997, an expert 
opinion regarding the etiology of the current chronic 
bronchitis in light of the findings documented during service 
is also necessary. 

Accordingly, in an effort to fully assist the appellant in 
the development of her case, and to extend to the appellant 
every equitable consideration, this case is REMANDED for the 
following action:

1. While this case is in remand status, 
the appellant and her representative 
may submit additional evidence and/or 
argument on the appealed issue.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).  The appellant is 
further advised that she should assist 
the RO, to the extent possible, in the 
development of her claim, and that 
failure to cooperate may result in an 
adverse decision.  Wood v. Derwinski, 
1 Vet.App. 191, 193 (1991).

2. The RO should request that the 
appellant identify dates, locations 
and treatment providers for all 
private, service department or VA 
treatment for pulmonary complaints 
from 1991 to 1994.  She should also be 
requested to indicate whether she has 
had any additional VA or private 
pulmonary related treatment since 
1997.  Efforts to obtain any records 
of treatment should be documented and 
any evidence received in response to 
this request should be associated with 
the claims folder.

3. The appellant should be scheduled for 
a VA pulmonary examination in an 
effort to clarify her current 
diagnosis and its relationship, if 
any, to the findings noted during 
service.  The claims folder and a copy 
of this remand must be made available 
to, and reviewed by the examiner prior 
to the examination.  All diagnostic 
tests and studies deemed necessary by 
the examiner, to include pulmonary 
function studies, should be conducted, 
and all pertinent symptomatology and 
findings should be reported in detail.  
The examiner should review the results 
of any testing prior to completion of 
the report.  The report of examination 
should be comprehensive and include a 
detailed account of all manifestations 
of relevant pathology found to be 
present.  The examiner should provide 
complete rationale for all conclusions 
reached.

a. After completion of the above, 
the examiner is requested to 
provide a specific diagnosis for 
any pulmonary disorder present 
and to comment on the 
relationship, if any, between the 
current diagnosis and the 
findings reported during the 
appellants period of service.

b. The examiner should determine 
whether it is as likely as not 
that the current pulmonary 
disorder is etiologically related 
to the pulmonary complaints 
during service.  If there is 
little or no medical possibility 
that the current diagnosis may be 
related to the findings in 
service, the examiner should 
clearly and unequivocally 
indicate so.  

c. The examiner should be advised 
that, because the opinion is 
required to properly adjudicate 
the claim for compensation, it 
should be comprehensive and 
should include full rationale and 
a discussion of any medical 
studies on the subject deemed to 
be pertinent.

4. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the requested opinion 
fails to adequately respond to the 
specific opinions requested, the 
report must be returned to the 
examiner for corrective action. 38 
C.F.R. § 4.2 (1998); Stegall v. West, 
11 Vet. App. 268 (1998).

5. Thereafter, the RO should readjudicate 
the appellants claim to service 
connection for a pulmonary disorder 
with consideration of all the evidence 
of record, to include the additional 
evidence obtained as a result of this 
remand.

If the benefit remains denied, the appellant and her 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable period of time in which 
to respond.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review.  The appellant 
need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
